Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following Double Patenting rejections are withdrawn:
Claims 1, 3, 37-44, 47-53, and 56-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 4, 7, 10-12, 14, 17, 18, 20-24, 28-31, 34, and 35 of copending Application No 15/771046. The	
The Applicant’s Terminal Disclaimer approved on 1/13/21 necessitated this withdrawal. All arguments drawn to these rejections are now considered moot.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This amendment is to remove some language that remained from the WIPO submission.


51.    (Amended) The method of claim 1, wherein the mixed population of cells are expanded on an adherent surface, wherein the adherent surface is selected from the group consisting of gelatin, laminin, fibronectin, collagen I and collagen IV, and wherein the population of cells is expanded on said adherent surface for at least about 3 weeks.

52.    (Amended) The method of claim 1, wherein said population of cells is capable of being expanded for more than about 3 passages, more than about 5 passages, 8 passages, 10 passages or more than about 15 passages.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s amendments excluding mechanical isolation of the cells necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot.  
The Applicant has also showed that the collection of both pigmented and non-pigmented RPE cells enzymatically to produce a mix population of cells that are then expanded had a higher cell yield than those where the non-pigmented cells were manually excised (e.g. mechanically) and removed (Example 1, Figure 7 and Example 2, Table 13). It is noted that in Example 2, Table 13, that the cells isolated enzymatically prior to expansion were able to be passaged three more times than the cells isolated mechanically.  Therefore the enzymatic isolation of the RPE cells prior to further expansion was superior at producing more RPE cells than using traditional mechanical isolation that removes the non-pigmented cells prior to expansion.   It is also noted in Example 1 that after two passages, there was no major difference in the RPE purity of the enzymatically isolated cells vs. the mechanically isolated cells (Example 1, pg. 33, lines 25-30, Table 1, “Pigmented cells P1”).  Table 5 also shows that both mechanical and enzymatic isolation techniques produced expanded RPE cells (Table 5, “RPE 
These results were not expected in the closest prior art of Buchholz et al. (Stem Cells Translational Medicine, published online April 18, 2013) or WO 2008/129554 (in IDS 6/30/2020) or EP 2383333 (reference provided).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699